﻿It is a great honour for me to address the General Assembly the United Nations for the first time. I have come bearing a message of friendship and solidarity from the people of Romania. Indeed, I feel at home here, in this family of nations, pursuing the same goals of peace and co-operation, aimed at bettering the lives of individuals and communities. In this endeavour, we are fully convinced, Mr. President, that under your guidance the forty-fifth session of the General Assembly will be able to meet the historic challenges with which we are faced in these times of change. I should like to congratulate you on your election to the presidency of the General Assembly and to wish you every success.
Romania is fully committed to the ideals of the United Nations. More than ever, we now understand how dangerous isolation is, how contrary to our people's interests were the former tendencies to surround us with a barbed wire fence of false ideas and assumptions. Those old policies in Romania were skilfully designed to push us backwards, and to cut short our aspirations to human dignity and freedom. Nothing is more important than freedom. There is no reality that has more obviously been at the basis of mankind's efforts through the ages than freedom. We know this all too well in Romania and we cherish the idea that freedom is the only ground in which all the other aspects of a truly dignified human life can take root. Freedom gives sense to democracy that more than fulfils the aspirations of the majority. It gives rights to minorities and to those who dissent as well. This is how we now think and feel in my country and what we work for. At the same time, we know how far we are from truly implementing these values in our political and social life. The heavy heritage of the former dictatorial regime still hinders our efforts. Disunity and mistrust, lack of a civil society and education, the total destruction of this social framework, the erosion of the status of public servants, the loss of dignity of the working man by deprivation and alienation of profits, the humiliation of the whole nation by dictating its needs and wants - all that has left us empty and uncertain.
The dispersal of national energies has led to dissimilarities and violence, deplorable to the extreme. As always, the Government bears the responsibility. It is a matter of both perception and reality: the reality of less cohesion and the unsubstantial perception of a guilt that does not exist as such. In spite of all that, any act of domestic violence distresses us. Clashes of different social groups on the streets, politically exploited by interested forces, are terrible events designed to Ьо1Л us back.
Our only hope is in the fortitude of the Romanian people and its commitment to freedom and democracy. Starting everything anew, we know how difficult it will be to cope with all these situations, but we are determined to win. On such a road it is easy to make mistakes, and we certainly have. But our good will and determination to overcome the present state of affairs must also be taken into account. We are the first to acknowledge errors and to be grateful for having these pointed out. Nothing is more difficult than battling with one's own limitations and deficiencies. We must destroy our own "idola mentis". Every now and again revolutions begin like that. Before finding the true God, Abraham destroyed the idols of his father and his family. To believe in the truth, one should start by not believing in the false. There is no alternative. It is a radical and painful change when this is experienced in practical terms, in terms of a whole nation, and in terms of every individual.
What happens now in Romania is unique in history. It is a matter not only of changing a few institutions and dignitaries, but of restructuring mentalities and changing the whole fabric of a society. We strive to free the initiative of the individual, to open up new vistas for the imagination and energies of our nation, in order to enable us to contemplate the future with confidence and real hope.
As a Latin country, Romania professes an unabated belief in the law and in legal institutions. Our Latin roots have held us fast to this belief that the nightmare of totalitarianism was not able to destroy. In domestic and international affairs, we favour the rule of law, and for that reason we profess a strict respect for the Charter of the United Nations. Our policy is aligned with that of the United Nations. For that reason, we rejoice at the end of a division from which Europe suffered for so long. Nations are now indeed able to unite and manage crises that otherwise might hamper their efforts to reach a common goal. This was demonstrated in August, when we quickly responded in the Security Council to the Iraq-Kuwait crisis. Romania played a role in the adoption of the resolutions that are now so well known, and we viewed our position as one that reflected the common will of the Organization.
Romania took that as its policy to view major problems as concerning all of us, with decisions to be taken on a common ground. As a non-permanent member of the Security Council, my country feels that it must represent not only its own interests but those of the large majority of the United Nations as well. We will work for the Organisation. We will faithfully respect the status of the international public servant. We will strengthen our ties with all Member States on the basis of just and stable international relations. We do not support either past or present decisions that affect the way of life of entire peoples, and we will favour reconsidering resolutions that have such connotations.
We are happy to note that major conflicts in the world are about to come to an end. They were either conflicts left over from the Second World War, as was the case with Berlin, or ideological ones ignited by parties and factions in a contest for power. The universality and prestige of the Organization will help in resolving all controversies peacefully. Mo one can disregard the moral pressure of nations united. We were happy to welcome among us Namibia and Liechtenstein, both countries friendly to Romania. We warmly congratulate the people of Yemen on achieving the unity of its country, and we heartily support the memorandum of the 12 European nations on the reduction of the confrontation between the two Koreas, another vestige of the cold war. We are pleased by the political dialogue of the two Korean parties at the prime-minister level, and we express the hope that the Korean people will be fully represented in the United Nations vary soon.
At this very moment one of the most important events in contemporary history is taking place. The unity of the two German States is completed. No should all be aware of the majesty of this day. It marks indeed the end of the Second World War and of its aftermath. The grin consequences of the divergent trends is the world plagued our efforts long after the actual cessation of the shooting war in 1945. The war of ideologies was a prolongation of the confrontation on the battlefields. This rostrum was very often the focal point of bitter rivalries, and we are therefore proud to have been present here in this Hall of nations when the President of the United States proclaimed!
"Now is the time to set aside old debates, old procedures, old controversies and old resolutions. It is time to replace polemic attacks with pragmatic action.” That is indeed the spirit of our time. We should imbue our actions with that spirit, and not in international politics alone. It would be advisable to apply that attitude to cases of domestic conflicts as well. 
Everything I am attempting to express leads us necessarily to a concept that we believe should play a major role in international affairs. We night call it "human solidarity." This, again, is something that history has taught us in Romania wall. We have had enough experience of an abstract relationship between the individual and the State, of vague ties between entities called nation-States. The obsolete framework of the cold-war era blinded us to what we now perceive to be the basic principle of the United Nations.
How could we all work here without feeling solidarity in confronting the major issues of international peace and security, the environment, the phenomenon of terrorism, drugs and the poverty still rampaging through whole areas of the world? How could we confront those major challenges otherwise than In full solidarity? The most important recent event was the Summit for Children, a wonderful gathering of Heads of State or government that stressed the will to care for our future. It is significant and reassuring to see that we are able to focus our efforts more on preserving Ingenuity and candour and less on fights and political disputes.
In our view this truly new world should b· based on the rule of law. Nothing better reflects what is common to us all than a lawful world. We in Romania believe that international law is meant to bring us together, not to impose on us or to impinge on the sovereign attributes of States. We favour greater recourse to the International Court of Justice in a matter of a legal nature and to its advice in all kinds of disputes.
We should like to pay tribute to the good offices of the Secretary-General, to his moral stature and his reputation for impartiality. We would like to see bin play a greater role in exercising authority and mediation in the conflicts that are still tearing apart the wonderful unity towards which we are working.
There is no better way of solving the problems confronting us in the world today than by revealing the sources of tensions and conflicts. It seems that nothing can more thoroughly destabilise the world and disrupt the order so painfully achieved than poverty and an unequal sharing of the riches God has bestowed upon us. We shall have to build up a new structure for the economic system that will enable our Organisation to adopt a more coherent course in helping poor countries to develop their respective economies and to improve international trade. The spectacular developments in Eastern Europe and Romania's firm determination to achieve a market-oriented economy need the support of the industrialised countries. 
Our intention is to undergo a smooth transition without major convulsions and upheavals. We need help and the concurrence of multilateral factors, and we are ready to assume full responsibility in this respect. The issues at stake are of major importance, taking into account the centrality of the economic factor for all societies. Zn this regard the United Nations Development Programme (UNDP), on the basis of its rich experience gained during 10 years of its existence as a United Nations instrument, can play an important role in supporting the efforts of developing countries.
My country pledges to respectfully the internationally recognised norms and standards of human rights. In this fundamental matter the Universal Declaration of Human Sights is our guide. These rights belong to us all. They are our rights. We are now implementing, without reservations, the provisions of the Final Document of the General European Conference held at Vienna. Furthermore, Romania contributed to a substantial document at the Conference at Copenhagen on the human dimensions of the Conference on Security and Co-operation in Europe (CSCE). The process of ratification of a number of international legal instruments regarding human rights has been started. Foreign observers were invited to watch, in May of this year, the first free elections held in Romania after the Second World War. In fact, we should have preferred to have the United Nations watch our electoral process. There are countries that might need support in this regard. We should be glad to see the United Nations playing a more formal role in efforts to establish the foundations of democratic Governments through free elections, Authoritative experts from around the world might assist a Special Co-ordinator for Electoral Assistance, as was suggested here.
The totalitarian regimes increased the heavy burden of ethnic strife and conflicts in eastern Europe. My country is no exception to this situation. We are in the process of change in the area of the rights of ethnic minorities also. We want a pluralistic society with full respect for all human beings. We consider everybody equal, individuals and communities. In Romania, we have already created
the framework for political manifestation and representation by all so-called
minorities. By law, all national Minorities have proportional representation and a rostrum from which to make their voices heard. Of course there are intricacies of inter-ethnic relations, well nourished over the centuries by separate interests, and their consideration will require great wisdom and patience. We will work hard. We will dedicate all our energies to having a good and united country for all our citizens. We truly confess that we do not know the sip code of paradise, but we feel justified in hoping that our people will again provide an example of inter-ethnic peace. There is no other way. These are the basics of life nowadays in any respectable country in the world, and we will not give up one inch of our Determination to respect the freedom and well-being of all our citizens.
Romania welcomes the changes in Europe as a first step towards harmonising the well-known dimensions of security: political, military, economic and humanitarian. These changes have brought us to the threshold of a new chapter in the CSCB process that will lead us to a more reliable security system, broader co-operation and better understanding among nations. The summit meeting to be held in Paris nest month is meant to take far-reaching decisions. The CSCK ministerial meeting concluded yesterday at New York highlighted the determination of the participating States to ensure the full success of that historic meeting and made an important contribution.
The positive course of events on the continent could be stimulated by subregional approaches. We hope that the Balkan States, with their traditions of co-operation and having common interests, could play an active part in accelerating the process of establishing a pattern for European security and co-operation. With this aim in mind, Romania has recently suggested the founding of a Forum for Security and Co-operation in the Balkans that could improve relations among countries in that region as an integral part of the CSQS process.
Along the same lines, we propose a project for co-operation among the countries bordering the Danube. Our intention is to make better use of that great European waterway a project that might include protection of the environment of the Danube, development of trade and economic co-operation, management of the water flow of the Danube, co-operation in the field <ь transportation and development of tourism.
Other important initiatives relate to developing multilateral co-operation in the Mediterranean and Black Sea areas. The broad support given the initiative to organise a conference on security and co-operation in the Mediterranean at the current CSCE meeting at Palma de Mallorca is based on the general idea that ensuring peace and stability in that area in of critical importance for the attainment of the goal we are pursuing on the European continent. In our small, interdependent world that is true of the Mediterranean also applies to other areas of the earth.
We believe that the processes enhancing closer relations and co-operation among States, as well as the strengthening of the concept of common interests. In the new world design, favour the development of regional and subregional co-operation. In fact, the Charter itself places great emphasis on regional bodies, which, in our opinion, should be encouraged.
It seems to me that Romania is still a country that arouses a lot of controversy. The same is true of its President and the current administration. This is only natural in times of change, when one emerges from a nightmare and  still has its images in the eyes. I want to make it clear here that the glory we really want is that of bringing about peace, stability and freedom in my country. Again and again, we will state our firm belief that freedom of the individual is the starting point of everything. The standards have been set up in the Universal Declaration of Hunan Sights.  
That is our message; that is the commitment the Romanian people mandated me to convey to the Assembly. As the great Romanian poet Mihail Eminescu wrote a century ago,
"Thorough the length of time, different and still the same.
Their yearnings and their hopes ere of one kind composed".
In conclusion, I should like to stress again that we shall be on the side of ell those working for the fulfilment of the great ideals of the United Nations.
 

